Filed 2/27/14 In re Matthew N. CA2/6

               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX



In re MATTHEW N. et al., Minors.                                               2d Civil No. B251530
                                                                            (Super. Ct. No. AD 120045)
                                                                              (Santa Barbara County)

MICHAEL N.,

     Petitioner and Respondent,

v.

TARA N.,

     Objector and Appellant.



                   Tara N. (Mother) appeals an order terminating her parental rights
under Family Code section 7822, abandonment of a child. We appointed counsel to
represent her on appeal. After examining the record and researching potential
issues, counsel advised us in writing that he could not find any arguable issues to
raise on Mother's behalf.
                   Counsel advised Mother that she could seek permission from us to file
a brief raising any contentions or arguments she wished us to consider. Mother
filed a letter brief but it does not establish good cause by showing that an arguable
issue exists. (In re Phoenix. H. (2009) 47 Cal.4th 835, 845.) We dismiss her
appeal.
             NOT TO BE PUBLISHED.




                                        GILBERT, P. J.


We concur:



             YEGAN, J.



             PERREN, J.




                                        2
                                Jed Beebe, Judge

                     Superior Court County of Santa Barbara
                      ______________________________


             Andre F. F. Toscano, under appointment by the Court of Appeal, for
Objector and Appellant.
             No appearance for Petitioner and Respondent.